Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments dated 6/21/22 have been entered. Claims 1 and 12 have been amended. Claims 2, 5, 6, 10, and 14 have been cancelled. Claim 16 remains withdrawn. This leaves claims 1, 3, 4, 7-9, 11-13, and 15 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulet (US 2009/0258180).
Regarding claims 1, 3, 11, and 15, Goulet teaches a composite fire-resistant and heat blocking article (mat) (Goulet para 5; figs 1-6) comprising a first and second opposing outer layers (Goulet para 69; figs 1 items 12, 14) formed from a woven fabric of glass fiber reinforced oxidized polyacrylonitrile (O-PAN) (“the first and second layers are formed from glass fibers”, claim 11) (Goulet para 73-76) which cooperate to form a cavity (Goulet para 69) surrounding a core (intermediate, insulation) layer of aerogel, fire clay, and/or refactory fibers such as kaolin wool (Goulet para 79-80). Goulet teaches that the fire-resistant mat as provided can withstand a flame or heat source having at temperature of at least 1500°C for at least 1 minute without transferring significant heat to the opposite face (Goulet para 71).
It is noted that the presence of the first and second outer layers 12 and 14 would intrinsically be ‘provided to form’ a face of the mat. Further, Goulet teaches that the edges of the outer layers may be sealed together via seam, adhesive, riveting, stapling and the like to form a cavity (Goulet para 69).
Finally, the intermediate layer being formed “by stretching, aerating, blowing, and/or pulling apart fibers” is a product-by-process type limitation. While “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.” In the instant case, there is no clear claiming of a structural difference between a layer which has been subjected to the instant processes and a layer made of the same materials, with the same properties (e.g. heat protection), as taught by Goulet.
Regarding claim 12, Goulet teaches a multilayer fire-resistant composite as above for claim 1. Goulet further teaches utilizing woven O-PAN with glass fiber as reinforcing material for the outer layers (Goulet para 72-76).
Regarding claim 13, Goulet teaches a multilayer fire-resistant composite as above for claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (US 2009/0140097).
Regarding claims 1, 3, 4 and 15, Collier teaches a burn-through resistant insulation composite (mat) (Collier para 37, item 100) comprising first and second opposing outer layers, referred to as an enclosing sheathe (Collier para 44, item 700), with at least one lofted intermediate insulative layer which may be fiberglass (Collier para 44, item 600) within the sheathe. It is noted that the sheathe 700 would intrinsically ‘be provided to form a face of the mat’. Further, while Collier does not specifically use the word ‘joined’ Collier does state that the outer ‘sheathe’ layer(s) (item 700) at least partially enclose the insulating layers (Collier para 44, 46, 49) forming a cavity (item 710). It would therefore be obvious to one in the art that the outer sheathing layers of Collier are ‘joined’ to some degree to achieve a cavity between the layers where the intermediate layer is located.
Collier further teaches that exemplary embodiments can withstand a 2000°F flame without burnthrough for over 10 minutes (Collier para 56; Table 1), further noting that when specifically measured for residual heat which made it through the composite, the thermocouple positioned 3” away from the opposing face from where the flame was situated stayed below the FAA requirement of less than 350°F (Collier para 61, 63; Tables 12-18).
Collier teaches that the fiberglass insulation 600 is lofted (Collier para 21, 44) such that the glass fibers are intertwined in a somewhat loose fashion (Collier para 85). Further, ‘stretched/aerated/blown or pulled,’ and increased in bulk, are product-by-process type limitations. While “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In the instant case, there is no clear claiming of what the structural difference between a layer which has been subjected to the instant processes and a layer made of the same materials, with the same properties (e.g. heat protection), as taught by Collier.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collier as applied to claim 1 above, and further in view of Chien (US 2014/0370230).
Regarding claims 7-9, Collier teaches a multilayer fire-resistant composite as above for claim 1.
Collier is silent with respect to the intermediate layer comprising a series of sub-layers which are joined together by intermingled fibers from other layers, where the sublayers have repeating protrusions and indentions.
Collier and Chien are related in the field of thermally resistant insulations. Chien teaches intermingling multiple layers of insulation such that at least one layer is crimped (patterned protrusion and indented webs) which is sandwiched by upper and lower staple fiber webs noting that this provides the laminate with stretch-ability and stretch recovery in the direction of the crimped web and improving problems with breakage of fibers (Chien para 22). It would be obvious to one of ordinary skill in the art to modify the fiber webs of Collier to be a crimped (patterned protrusions/indentations) layer sandwiched by staple fiber webs as taught by Chien because this would provide the laminate with stretch-ability and stretch recovery, while also reducing breakage of fibers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collier as applied to claim 1 above, and further in view of Boock et al. (US 2009/0090812).
Regarding claim 13, Collier teaches a multilayer fire-resistant composite as above for claim 1.
While Collier teaches the desire for water repellency, they apply it to a surface within the outer facing sheets, rather than to an outer facing sheet (Collier para 87, Table 13, fig 1, item 200), to offset or mitigate condensation weight and/or damage (Collier para 87).
Collier and Boock are related in the field of fiberglass thermal insulation mats for aircraft. Boock teaches that because glass wools tend to be hygroscopic at high humidity (Boock para 12) a way to mitigate and provide the insulation with resistance to water condensation is to encase the insulation in a water vapor impervious film (Boock para 12). It would be obvious to one of ordinary skill in the art to modify the insulation of Collier to include a water vapor impermeable film so as to seal the insulation because this would prevent condensation ingress (Boock) and water weight/damage (Collier).

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/22, with respect to the 112(b) and 112(d) rejections of claims 5, 6, 12, and 14 have been fully considered and are persuasive. The 112(b) and 112(d) rejections of claims 5, 6, 12, and 14 have been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 6/21/22, with respect to the rejection of claims under 35 USC 102 with the Collier reference have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made under 35 USC 103 with the same Collier reference.
Applicant's arguments filed 6/21/22 regarding the rejection under 35 USC 102 over Goulet and the 35 USC 103 rejections over Collier have been fully considered but they are not persuasive.
It is noted that while Applicant states the arguments apply to Goulet, all following arguments explicitly reference Collier. Therefore, there does not appear to be any arguments directly relating to Goulet present. Thus, the rejection is maintained.
Applicant argues on both pages 5-6 and 6-7 that the ‘lofting’ of Collier’s intermediate layer does not constitute a layer ‘formed by stretching, aerating, blowing and /or pulling part fibres.’
The Examiner respectfully disagrees. While “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.” In the instant case, there is no clear claiming of what the structural difference between a layer which has been subjected to the instant processes and a layer made of the same materials, with the same properties (e.g. heat protection), as taught by Collier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                    8/29/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781